Name: Council Decision (EU) 2015/1573 of 18 September 2015 appointing four Dutch members and five Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2015-09-22

 22.9.2015 EN Official Journal of the European Union L 245/10 COUNCIL DECISION (EU) 2015/1573 of 18 September 2015 appointing four Dutch members and five Dutch alternate members of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof Having regard to the proposal of the Dutch Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Four members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr R.E. (Ralph) DE VRIES, Mr A. (Bert) GIJSBERTS, Mrs W.H. (Hester) MAIJ and Mr B.S. (Bote) WILPSTRA. (3) Four alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr H. (Henk) BRINK, Mr J.H.J. (Hans) KONST, Mrs E.M. (Elvira) SWEET, and Mrs Dr J.M.E. (Annemieke) TRAAG. (4) An alternate member's seat would become vacant following the appointment of Mr T.J.S.M. BOVENS as member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr J.A. (John) JORRITSMA, Commissaris van de Koning in FryslÃ ¢n  Mr Th.J.F.M. (Theo) BOVENS, Commissaris van de Koning in Limburg  Mr M.A. (Michiel) SCHEFFER, Gedeputeerde in Gelderland  Mr C.J. (Cees) LOGGEN, Gedeputeerde in Noord-Holland Article 2 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mrs N. (Nienke) HOMAN, Gedeputeerde in Groningen  Mr A. (Ard) VAN DER TUUK, Gedeputeerde in Drenthe  Mr D.J.E. (Erik) LIEVERS, Gedeputeerde in Overijssel  Mrs A.M.A. (MariÃ «tte) PENNARTS-POUW, Gedeputeerde in Utrecht  Mr M.A. (Michiel) RIJSBERMAN, Gedeputeerde in Flevoland Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 September 2015. For the Council The President C. DIESCHBOURG (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.